 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ANTHONY FESTA,                                          Case No.: 2:17-cv-00850-APG-NJK

 4          Plaintiff                                   Order Denying as Moot Motions for
                                                      Temporary Restraining Order and Motion
 5 v.                                                      for Leave to File Addendum

 6 NDOC, et al.,                                                    [ECF Nos. 54, 55]

 7          Defendants

 8         Plaintiff Anthony Festa filed a motion for temporary restraining order, asserting that he

 9 was about to be transferred Southern Nevada Correctional Center, where he believes he will be

10 in danger. ECF No. 55. He also filed a motion for leave to file an addendum to a prior similar

11 motion. ECF No. 54. The docket shows mail sent to Festa has been returned because Festa has

12 been paroled. ECF No. 65. His motions are therefore moot as he is no longer housed at Southern

13 Nevada Correctional Center.

14         IT IS THEREFORE ORDERED that plaintiff Anthony Festa’s motion for temporary

15 restraining order (ECF No. 55) and motion for leave to file an addendum (ECF No. 54) are

16 DENIED as moot.

17         DATED this 13th day of March, 2019.

18
                                                        ANDREW P. GORDON
19                                                      UNITED STATES DISTRICT JUDGE

20

21

22

23
